Citation Nr: 1701258	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for polycystic ovarian disease with endometriosis and surgical scar.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to August 2008. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file. 

The Board notes that the Veteran filed new compensation claims in October 2016.  They are currently being processed by the RO, and the Board has no jurisdiction over them at this time, except to the extent the Veteran is pursuing a new claim of entitlement to service connection for a hysterectomy, which may be related to the increased rating claim on appeal.  In view of this situation and for other reasons described below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the RO's January 2010 statement of the case, and both prior to and subsequent to its February 2015 certification of the appeal to the Board, pertinent evidence was received by VA, which has not been considered by the AOJ.  Such evidence includes VA and private treatment records, and Social Security Administration records.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

These records, as well as other records previously before the RO, indicate that the Veteran may have had bladder and/or bowel symptoms as a result of her service-connected polycystic ovarian disease with endometriosis.  While the Veteran denied urinary or bowel symptoms in March, April, July, and December 2008, in June 2008 she reported recently developing some pain with urination and defecation.  Also, the Veteran denied bowel or bladder symptoms on March 2009 and February 2016 treatment, but on October 2010 treatment reported painful pressure prior to and during both urination and defecation, as well as some urine leakage and occasional fecal incontinence.  Furthermore, in her February 2010 substantive appeal, the Veteran asserted that evaluation of bowel or bladder symptoms was not part of the VA examination that provided, in part, the basis of her 30 percent rating.

The Veteran's disability is rated under 38 C.F.R. § 4.117, Diagnostic Code 7629, for endometriosis.  The criteria for the Veteran's current 30 percent rating under this code are "Pelvic pain or heavy or irregular bleeding not controlled by treatment," which has been reflected throughout the record.  The criteria for a higher 50 percent rating under the code is "Lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms"; an April 2008 diagnostic laparoscopy revealed "small filmy adhesions from the right sidewall to the large and small bowel just inferior to the liver."  Thus, the presence or absence of bowel or bladder symptoms resulting from the Veteran's service-connected disability during the appeal period is highly relevant, if not determinative, as to whether the Veteran's disability meets the criteria for the next higher rating.

Moreover, an October 2016 VA clinical record reflects that the Veteran underwent, and was discharged for, a total laparoscopic hysterectomy and bilateral salpingectomy.  As this surgery may be related to her service-connected polycystic ovarian disease with endometriosis, all the medical records regarding the circumstances of this surgery, including the surgical report, should be obtained and considered in deciding this appeal.  

Finally, in addition to the additional evidence added to the record and pertinent to the Veteran's TDIU claim, the claim is intertwined with her increased rating claim.  See 38 C.F.R. § 4.16(a); Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

After completing any necessary development, to include obtaining, if deemed necessary, any medical opinion regarding whether the Veteran had bowel or bladder symptoms during the appeals period as the result of her polycystic ovarian disease with endometriosis; and whether her October 2016 hysterectomy surgery was the result of such service-connected disability, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


